DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu, U.S. 2005/0113825 (hereinafter Cosmescu).
Regarding claim 1, Cosmescu discloses (note figs. 2a and 3a-c) an ultrapolar pencil comprising: a handpiece (42); a hollow telescopic member (44); and an electrosurgery blade (48) including a non-conductive member (26) with opposing planar sides and a cutting edge (i.e., distal tip), an active electrode (28) positioned on one of the planar sides, and a return electrode (30) positioned on the opposing planar side.  However, this embodiment of Cosmescu fails to explicitly disclose that the electrodes are positioned on the opposing planar sides such that a portion of each planar side is exposed near the cutting edge.  A different embodiment of Cosmescu teaches (note fig. 2c, paragraph 42) an electrosurgery blade including a non-conductive member (26) with opposing lateral sides and a cutting edge (i.e., distal tip), an active electrode (28b) positioned on one of the lateral sides such that a portion of that side is exposed near the cutting edge (see gap between bipolar electrodes ‘28b’ and ‘30a’), and a return electrode (30a) positioned on the opposing lateral side such that a portion of that side is exposed near the cutting edge (corresponding gap between bipolar electrodes ‘28a’ and ‘30b’ – discussed in paragraph 42).  This ‘segmented-electrode’ configuration is known/utilized for its increased versatility (note paragraph 42).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Cosmescu (fig. 2a) in view of its ‘segmented-electrode’ embodiment (fig. 2c) in order to increase versatility.
Regarding claims 2-3, Cosmescu discloses (note figs. 1a-b and 3a) an ultrapolar pencil that can be used in the claimed manner (note abstract).   
Regarding claim 4, Cosmescu discloses (see above) an ultrapolar pencil necessarily comprising a ‘retaining member’ (see inner walls of narrowed distal tip in fig. 3c) located within the telescopic member. 
Regarding claims 5, 6, and 19, Cosmescu in view of Cosmescu teaches (see above) an ultrapolar pencil comprising: a handpiece; a hollow telescopic member; an electrosurgery blade including a non-conductive member having an active and a return electrode disposed thereon; a first conductor (76) connected to the active electrode, a first ‘retaining element’ (80), a second conductor (78) connected to the return electrode, and a second ‘retaining element’ (82).  While Cosmescu fails to explicitly disclose an ultrapolar pencil wherein the conductors comprise insulated wires, it is well known in the art that these different configurations for conducting electricity are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Cosmescu to comprise an ultrapolar pencil having insulated wires for conductors.  This is because this modification would have merely comprised a simple substitution of interchangeable electrical conductors in order to produce a predictable result (see MPEP 2143). 
Regarding claims 7, 10, 14, and 17, Cosmescu discloses (see above) an ultrapolar pencil wherein the handpiece member and the hollow telescopic member (along with a distal nozzle member) form an evacuation channel (note figs. 4a-d).
Regarding claims 8, 15, and 18, Cosmescu discloses (see above) an ultrapolar pencil further comprising a hollow ‘swivel member’ (50/152) capable of being connected to a vacuum tube (note fig. 4b; paragraph 61).
Regarding claims 9 and 16, Cosmescu discloses (note figs. 3a-c) an ultrapolar pencil further comprising a nozzle member (84) connected to a distal end of the hollow telescopic member.
Regarding claim 11, Cosmescu discloses (note figs. 3a-c) an ultrapolar pencil comprising a conductive elongated contact member (64), and a conductive contact member (formed from ‘80’ and ‘76’) slidably engaged therewith (note paragraph 50).  
Regarding claims 12 and 20, Cosmescu in view of Cosmescu teaches (see above) an ultrapolar pencil comprising: a handpiece; a hollow telescopic member; an electrosurgery blade including a non-conductive member having an active and a return electrode disposed thereon; and a conductive elongated contact member having a conductive contact member slidably engaged therewith.  While Cosmescu discloses a ‘conductive rod’ (78) that is contained within the telescopic member and connected to the return electrode, as well as a conductive tube (62 – contains ‘64’ and ‘66’) that is contained within the handpiece and can slidably receive the conductive rod, it fails to explicitly disclose the inverse (i.e., a conductive tube that is contained within the telescopic member and a conductive rod that is contained within the handpiece).  However, it is well known in the art that these different coupling configurations for conducting electricity are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Cosmescu to comprise an ultrapolar pencil having a conductive tube that is contained within the telescopic member and a conductive rod that is contained within the handpiece.  This is because this modification would have merely comprised a simple substitution of interchangeable conductive coupling configurations in order to produce a predictable result (see MPEP 2143).
Regarding claim 13, Cosmescu discloses (note figs. 3a-c) an ultrapolar pencil wherein a portion (76) of the conducive contact member is positioned within an interior of the hollow telescopic member, and a different portion (80) of the conductive contact member is positioned on an exterior surface of the hollow telescopic member (note paragraph 48).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794